Citation Nr: 0823888	
Decision Date: 07/17/08    Archive Date: 07/30/08	

DOCKET NO.  03-26 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for seborrheic and 
actinic keratoses, claimed as a result of exposure to 
herbicides. 

3.  Entitlement to service connection for a chronic acquired 
psychiatric disability.   

4.  Entitlement to service connection for a chronic 
respiratory disorder. 

5.  Entitlement to service connection for a chronic neck 
disorder. 

6.  Entitlement to service connection for a right shoulder 
disability. 

7.  Entitlement to service connection for a chronic left 
shoulder disability. 

8.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from September 1965 to 
September 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
VARO in Portland, Oregon, that denied entitlement to the 
benefits sought.  The case was previously before the Board in 
January 2006 at which time it was remanded for further 
development.  The requested action has been accomplished and 
the case has been returned to the Board for appellate review.  

With regard to the claim of service connection for seborrheic 
and actinic keratoses, claimed as a result of exposure to 
herbicides, in Haas v. Nicholson, 20 Vet. App. 257 (2006), 
the Secretary of VA has directed the Board to stay action on 
and refrain from remanding all claims for service connection 
based on exposure to herbicides in which the only evidence of 
exposure is service on a vessel off the shore of Vietnam.  
Accordingly, consideration of this particular issue is being 
deferred, pending resolution of the stay of the adjudication 
of cases affected by Haas.





FINDINGS OF FACT

1.  The objective evidence of record does not show the 
veteran was involved in combat.  

2.  The veteran does not have PTSD based upon a verifiable 
inservice stressor.  

3.  Any current chronic psychiatric disorder is not related 
to the veteran's active service.

4.  Any current respiratory disability is not shown to be 
related to the veteran's active service.  

5.  Any current neck disability is not related to the 
veteran's active service.  

6.  Any current right shoulder disability is not attributable 
to the veteran's active service.

7.  Any current left shoulder disability is not related to 
the veteran's active service.  

8.  Any current heart disorder is not shown to be related to 
the veteran's active service.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303 3.304, 3.306 (2007).  

2.  A chronic acquired psychiatric disability was not 
incurred in or aggravated by active service and a psychosis, 
if present, may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5102, 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2007).  

3.  A chronic respiratory disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303 (2007).  

4.  A chronic neck disability was not incurred in or 
aggravated by active service and arthritis may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5102, 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).  

5.  A right shoulder disability was not incurred in or 
aggravated by active service and arthritis may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5102, 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).  

6.  A left shoulder disability was not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5102, 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).  

7.  A heart disability was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159, 3.303, 
3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 C.F.R. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with the provisions of 
38 C.F.R. § 3.159(b)(1).  

A review of the evidence of record reveals there has been 
essential compliance with these mandates.  The veteran has 
been sent various communications between October 2001 and 
February 2006 informing him of VA's duty to notify him about 
his claims, VA's duty to assist him in obtaining evidence for 
his claims, and what the evidence had to show to establish 
entitlement to service connection.  The February 2006 letter 
was a direct result of a remand by the Board in January 2006 
to ensure compliance with the VCAA.  The veteran was informed 
of additional evidence that was to come from him.  He was 
told what the evidence had to show to establish service 
connection and he was informed how VA would help him obtain 
evidence for his claims.  The February 2008 supplemental 
statement of the case contained information as to how 
disability ratings are established once service connection is 
granted and how effective dates are assigned once service 
connection is granted.  The record shows the veteran was not 
informed of these in a separate communication.  Regardless, 
since each of the claims at issue is being denied, this 
deficiency in not sending a separate communication with 
regard to the disability rating and the effective date is 
rendered moot because there are no disability ratings or 
effective dates to be concerned with as a result of the 
decision below.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006)

VA also has a duty to assist a veteran in the development of 
his claims.  This duty includes assisting him in the 
procurement of service treatment records and other pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

A review of the evidence in this case reveals that the 
veteran was accorded examinations of the neck and the 
shoulders for the purpose of obtaining a medical opinion as 
to the etiology of any current disorders.  With regard to the 
PTSD, contact was made with the Naval Historical Center in 
Washington, D.C., and information was received from that 
facility in November 2007.  

With regard to the claims of service connection for a chronic 
psychiatric disorder, a chronic respiratory disorder, and a 
chronic heart disorder, the Board notes that when determining 
whether the duty to assist requires that a medical 
examination be provided or opinion obtained with respect to 
the claim for benefits, there are several factors for 
consideration.  These factors are:  (1) Whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

With respect to the aforementioned matter of dealing with a 
causal relationship, the United States Court of Appeals for 
Veterans Claims (Court) has stated that this element 
establishes a low threshold and requires only that the 
evidence "indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

In this case, there are four volumes of records that have 
been associated with the claims folder.  However, the 
evidence does not reflect that any of the disabilities in 
question are associated with the veteran's active service.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was 
not required to provide the veteran with a medical 
examination absent a showing by the veteran of a causal 
connection between the disability and service).  The veteran 
has not brought forth evidence, other than his own 
statements, that identify a causal connection between any 
current psychiatric disorder, respiratory disorder, and neck 
disorder on one hand, and his active service on the other 
hand.  He has been informed that he needs medical evidence of 
such a relationship to establish service connection, but he 
has not provided any such evidence.  

In view of the foregoing, the Board finds VA has satisfied 
its duties to inform and assist the veteran with regard to 
his claims.  The Board finds "it is difficult to discern what 
additional guidance the VA could have provided to the veteran 
regarding what additional evidence he should submit to 
substantiate his claim(s)."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); see also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (Observing that the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims).  

Pertinent Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Subsequent manifestations of a chronic disease in service, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only when the condition noted during service is 
not, in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  

Service connection may be presumed for a psychosis, 
arthritis, and/or cardiovascular disease, if the veteran 
served continuously for ninety (90) days or more during a 
period of war or during peacetime service after December 31, 
1946, and one of these conditions became manifest to a degree 
of 10 percent or more within one year from the date of 
discharge, and there is no evidence of record establishing 
otherwise.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.303, 3.309 (2007).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that for service connection to be warranted, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F.3d 1317 (Fed. Cir. 2005); Shedden v. Principi, 381 F.3d 
1163, 1166 (Fed. Cir. 2004).  If the veteran fails to 
demonstrate any one element, denial of service connection 
will result.  

Except as otherwise provided by law, a claimant has a 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary of VA.  The 
Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folders.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail all the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000) (The Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran should not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (The law requires only that the Board discuss its 
reasons for rejecting evidence favorable to the veteran).  

The Board notes that as lay persons, neither the veteran nor 
his representative qualifies to opine on matters requiring 
medical knowledge, such as whether there is a causal 
relationship of any sort between any current disability and 
the veteran's active service.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998)  citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also Routen v. Brown, 
10 Vet. App.183, 186 (1997) (A lay person is generally not 
capable of opining on matters requiring medical knowledge).  

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the provision of 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and, credible supporting evidence that the claimed inservice 
stressor occurred.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(f).  

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that he was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of a claimed inservice stressor.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships of 
the veteran's service, the veteran's testimony alone may 
establish the occurrence of a claimed inservice stressor.  
38 C.F.R. § 3.304(f).  See also 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d) (pertaining to combat veterans).  
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the Court has held 
that the regulatory requirements for "credible supporting 
evidence" mean that "the veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
noncombat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).  

The evidence of record reveals varying psychiatric diagnoses, 
including PTSD.  Acknowledging that the veteran has a 
diagnosis of PTSD, the Board must determine if there are 
service-related stressors that can be corroborated.  Although 
the veteran's DD Form 214 does reflect that the veteran 
served in Vietnam, there is no evidence in the record that 
the veteran served in combat.  As it is not shown the veteran 
engaged in combat, his unsupported assertions of service 
stressors are not sufficient to establish the occurrence of 
such events.  Because the record does not persuasively show 
participation in combat, the claimed stressors must be 
corroborated.  His alleged service stressors must be 
established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 
(1994).  

After a careful review of the evidence of record the Board 
finds that the claimed stressors have not been verified and, 
therefore, the evidence is against the award of service 
connection for PTSD.  

The veteran indicates that while serving on the U.S.S. 
Paricutin in late 1966 and early 1967, he and others on his 
ship were involved in killing fisherman who came along the 
ship.  He stated that he recalled throwing hand grenades into 
the boats to kill the individuals.  However, evidence 
obtained from the Department of the Navy does not corroborate 
this report of combat involvement.  Command history 
pertaining to the ship in late 1966 and early 1967 reveals 
that it was at sea in 1966 and in port at Subic Bay in the 
Philippines in January 1967.  There is no indication 
whatsoever in the command history report of any combat 
exposure, to include any episodes when grenades were thrown 
into boats that came too close to the veteran's ship.  The 
veteran has not provided any other information that would 
help corroborate the details of his reported stressful 
exposure.  The Board is not required to accept the veteran's 
uncorroborated account of his military experiences or the 
opinions of psychiatrists and psychologists that are based on 
such an uncorroborated history provided by the veteran.  See 
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

Under these circumstances, the Board must conclude that the 
veteran has not met the regulatory requirements for service 
connection for PTSD, and, on this basis, the claim must be 
denied.  In reaching this conclusion, the Board has 
considered the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Chronic Acquired Psychiatric Disorder other than PTSD

The service medical records are without reference to 
complaints and findings indicative of the presence of a 
psychiatric disorder.  The post service medical evidence 
includes a report of private hospitalization in October 1977 
for an unrelated disorder.  There was no reference to any 
psychiatric complaints or findings.  

The veteran was hospitalized at a private facility in 1979 
for situational depression.  He stated he had been rather 
nervous all of his life and tended to get very tense in 
situations.  He had been having increasing difficulty in 
handling things, particularly since his wife and he separated 
that year.  Following evaluation he was given a diagnosis of 
reactive depression.  There was no mention whatsoever in the 
report of hospitalization due to his military service.

Subsequent medical evidence reveals varying psychiatric 
diagnoses, including a dysthymic disorder, polysubstance 
abuse history, PTSD, and substance induced mood disorder with 
psychotic features versus a major depressive disorder with 
psychotic features.  

A review of the record reveals no medical professional has 
related a psychiatric disorder other than PTSD to the 
veteran's active service.  The record does not support the 
veteran's claim as there is no evidence of a continuity of 
psychiatric difficulties three years following service.  
There is no medical evidence of record to make a causal 
connection between a current chronic acquired psychiatric 
disorder other than PTSD and the veteran's active service.  
The absence of medical records documenting the presence of a 
disorder over a long period of time is a factor for the Board 
to consider in reaching a determination on the claim and 
weighs against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board concludes that any current 
chronic acquired psychiatric disability was not incurred in 
or aggravated by the veteran's active service.  

Chronic Respiratory Disorder

With regard to a respiratory disorder, there is no competent 
medical evidence of record relating any current respiratory 
disability to the veteran's active service.  The service 
medical records are without reference to respiratory 
difficulties.  There is a lack of continuity of 
symptomatology involving a chronic respiratory disorder for 
years following service.  As noted above, the absence of 
medical records documenting the presence of a disorder over a 
prolonged period of time is a factor for the Board to 
consider in reaching a determination and weighs against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Heart Disorder

With regard to service connection for a chronic heart 
disorder, the evidence is likewise lacking for indication of 
the presence of a chronic heart disorder during service or 
for years thereafter.  No medical professional has related 
any current heart disability to the veteran's active service.  
The Board is aware of the veteran's assertions, but they are 
not considered competent evidence of a nexus or relationship 
as the record does not reflect that the veteran possesses 
medical knowledge so as to be able to provide an opinion on 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(holding that lay persons are not competent to offer medical 
opinions).  With there being no competent medical evidence of 
record relating any current heart disorder to the veteran's 
active service, the Board concludes that any such disability 
at the present time was not incurred in or aggravated by 
active service.  The evidence includes the report of a May 
1999 examination at which time it was indicated the veteran 
was a very "vague" historian.  The veteran referred to 
palpitations that he said that he had had since entering 
service.  There was no history of myocardial infarction and 
no history of exertional chest pain.  Further, there is no 
history of diabetes or hypertension.  The examiner believed 
the veteran most likely had some type of supraventricular 
tachycardia versus atrial fibrillation.  It was suspected the 
symptoms might be related to amphetamine use.  This 
examination report is clearly not in the veteran's favor.  
The record is devoid of any competent medical evidence 
referring to a likely causal connection between any current 
heart disorder and the veteran's active service.  

Chronic Neck and Shoulder Disabilities

With regard to the claims of service connection for a chronic 
neck disorder, a right shoulder disorder and/or a left 
shoulder disability, a review of the record reveals that the 
veteran was accorded a special examination by VA in May 2007.  
This referred to a review of the entire claims file and the 
service medical records.  The examiner noted the veteran was 
a "poor" historian.  There was documentation throughout the 
chart that the veteran had a history of polysubstance abuse 
and complaints of pain "out of proportion with exaggeration 
of symptoms."  The veteran admitted at the time of current 
examination that he was still using methamphetamines to self-
medicate himself.  With regard to the cervical spine, the 
examiner indicated that when he asked when the veteran's 
complaints of pain began, he stated he could not remember, 
but "it is worse over the past 5 to 6 years."  With regard to 
the shoulders, the veteran indicated that while in service 
his arms were twisted by individuals with the shore patrol 
and he complained he had problems ever since.  He stated that 
he ignored the problems for a very long time, but then began 
to bother him and he sought medical treatment.  Reference was 
made to a note dated in March 2001 indicating right shoulder 
problems for about 10 years.  The veteran underwent right 
shoulder arthroscopic procedure in April 2001.  Further 
review revealed a notation from a private physician dated in 
October 1999 referred to cervical spondylosis and arthritis 
of the shoulders.  The examiner noted that review of the 
service records showed no evidence of injury to the shoulders 
or the cervical spine or complaints of problems with regard 
to them while in service.  

Clinical findings were recorded and X-ray studies were made.  
Diagnoses were given of "chronic neck pain with mild to 
moderate degenerative joint disease; and bilateral shoulder 
pain with rotator cuff tendonitis."  

With regard to the cervical spine, the examiner stated there 
was no evidence in the service record of injury or treatment 
for a cervical spine disorder.  He further indicated that 
there was nothing in the medical record to link any current 
cervical spine disorder to any inservice injury or treatment.  
He concluded it was "therefore less likely as not" that any 
current cervical spine disorder was related to the veteran's 
active service.  With regard to the shoulders, the examiner 
noted there was no documentation in the service medical 
records of injuries to the shoulder or treatment for any 
shoulder disorder.  He concluded it was "therefore less 
likely as not" that any current shoulder disabilities were 
related to any inservice-related activity or treatment.

As noted above, there is an absence of medical records 
documenting the presence of neck and shoulder disabilities 
over many years following service.  Additionally, the veteran 
has not been shown to possess medical knowledge so as to be 
able to provide an opinion on causation.  With there being no 
competent evidence of record relating any current shoulder 
and/or back disabilities to service, the Board finds that any 
such disability at the present time was not incurred in or 
aggravated by the veteran's military service.



ORDER

Service connection for PTSD is denied.  

Service connection for a chronic acquired psychiatric 
disorder other than PTSD is denied.  

Service connection for a chronic respiratory disorder is 
denied.  

Service connection for a chronic neck disability is denied.  

Service connection for a chronic right shoulder disability is 
denied.  

Service connection for a chronic left shoulder disability is 
denied.  

Service connection for a chronic heart disorder is denied.  


	                        
____________________________________________
	M.W. KREINDLER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


